                            Case 1:19-cv-00175-TSE-JFA Document 1-1 Filed 02/14/19 Page 1 of 2 PageID# 9
                                                        Exhibit A to the Complaint
Location: Alexandria, VA                                                                              IP Address: 69.143.97.196
Total Works Infringed: 28                                                                             ISP: Comcast Cable
 Work        Hash                                        Site                UTC          Published         CRO App. File    CRO Number
                                                                                                            Date
 1           7C627BDADFCB1575B894A71C66ADFFB95C6EFAFE    Blacked Raw         10/28/2018   10/24/2018        11/25/2018       PA0002137640
                                                                             08:46:35
 2           1258ABB7C5E64E5C8473CFA497399ABCDC52FD45    Blacked             09/22/2018   09/22/2018        11/01/2018       PA0002143419
                                                                             18:47:56
 3           13ED242B2E69B755B85AB60A24033C9098B19457    Tushy               10/18/2018   09/23/2018        11/01/2018       PA0002143415
                                                                             01:18:55
 4           1C61ABC608F28FE0EB1B8115519CA139B67455B0    Blacked             03/20/2018   09/07/2017        09/15/2017       PA0002052840
                                                                             22:00:30
 5           1D8C99B00AD138010A90E2C90CAF50FD026C7A08    Blacked             10/22/2018   10/17/2018        10/28/2018       PA0002130456
                                                                             05:17:14
 6           284E4E396F1F787478E836FEEF797DE00E33D5E4    Blacked Raw         10/15/2018   10/14/2018        11/01/2018       PA0002143424
                                                                             23:23:09
 7           30DA489597F6D7CBEA57C6287564FA8325DBC4F8    Blacked Raw         06/17/2018   06/16/2018        07/14/2018       PA0002128317
                                                                             13:21:18
 8           34B848F2164ECCC533C071B9A0E3B0F3D05A3518    Blacked Raw         03/22/2018   03/03/2018        04/17/2018       PA0002116063
                                                                             00:21:11
 9           35F1FF1A35600AEA1A436340DA1944BD3C3A0D3A    Blacked Raw         08/22/2018   07/26/2018        09/01/2018       PA0002119594
                                                                             03:21:54
 10          3B85FC3C1D0E4C89AF3E3054A24E25E64D6AABE8    Blacked             10/28/2018   10/27/2018        12/10/2018       PA0002145828
                                                                             08:46:48
 11          42FB29936F0773461AB894640E5895EE9B843742    Tushy               07/31/2018   07/30/2018        09/01/2018       PA0002119590
                                                                             01:49:56
 12          52C159415E70C08BA4EA2C58808926067AD69F96    Blacked Raw         12/01/2018   09/29/2018        11/01/2018       PA0002143425
                                                                             17:19:53
 13          8031B4A7A5CFCECBC796D4772440BFC5016C11AA    Blacked             10/18/2018   06/24/2018        07/26/2018       PA0002112154
                                                                             01:36:23
 14          8151CF541971EF70109DA42D60358D50840274AE    Tushy               03/22/2018   01/26/2018        02/20/2018       PA0002104196
                                                                             00:11:49
 15          83E5CC90978D29577233ED709F7716D44CA1DC25    Blacked             05/01/2018   04/10/2018        05/23/2018       PA0002101304
                                                                             02:33:09
 16          8FFED2A7F7AA77020D249E7A6311C6D5A7D97547    Vixen               10/04/2018   09/21/2018        11/01/2018       PA0002143417
                                                                             01:40:26
                  Case 1:19-cv-00175-TSE-JFA Document 1-1 Filed 02/14/19 Page 2 of 2 PageID# 10
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     9261FD7C93E71422D351407FD73C21D86E794B2C   Blacked Raw   07/04/2018   07/01/2018   07/26/2018      PA0002112161
                                                                18:22:01
18     958114234F010ED12787587C6B9FA13E19388CF1   Vixen         10/28/2018   10/26/2018   12/10/2018      PA0002145824
                                                                18:56:44
19     A697DE308520A74A35929A48D834E6A10747F054   Blacked       10/15/2018   10/07/2018   10/16/2018      PA0002127790
                                                                23:22:34
20     A7B696A97C4BEA852C86BF8A9BEA96CB4C9A3B10   Blacked Raw   05/30/2018   05/22/2018   07/14/2018      PA0002128073
                                                                03:13:59
21     AA99615AE6C723CB3050DAC4D48D914E6D5CC02F   Blacked Raw   05/22/2018   05/17/2018   06/19/2018      PA0002126644
                                                                01:39:44
22     AAC148B71BC8E48702CF50DD079F105307384725   Blacked       12/09/2018   12/01/2018   12/31/2018      17271449423
                                                                15:04:53
23     B1175F1372648DE81684C06975EBCC841609C237   Blacked       10/15/2018   10/02/2018   10/16/2018      PA0002127785
                                                                23:23:34
24     B3CD1356092D254566EC9C832C8E37E68DDAA7C1   Blacked Raw   03/20/2018   12/18/2017   01/23/2018      PA0002101753
                                                                21:42:43
25     B3D0AFF7AF8B13A26C8D737D478387C9F742628D   Tushy         11/03/2018   10/23/2018   11/25/2018      PA0002136621
                                                                13:11:01
26     D50BF8212FE5D98D5F36C1B12E745F493E67C6DE   Blacked Raw   04/22/2018   04/02/2018   04/17/2018      PA0002116078
                                                                18:56:05
27     D9D453CA10A11F235D92278E4484BBE5A2B5A9F1   Blacked Raw   07/01/2018   06/26/2018   08/07/2018      PA0002131867
                                                                18:47:38
28     FD928994BB900C0D711D62EB937A56C97C5AE985   Vixen         10/18/2018   10/16/2018   10/28/2018      PA0002130458
                                                                01:32:49
